Citation Nr: 1103623	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-47 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from January 1984 to 
April 1992 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a December 2010 statement , the Veteran's representative 
requested a videoconference hearing at the RO before a Member of 
the Board.  The appellant had similarly requested a video 
conference hearing with a Member of the Board in his November 
2010 substantive appeal.

To date, the Veteran has not been afforded the requested hearing, 
and there is no indication that he has withdrawn his request or 
otherwise waived his right to a Board hearing; hence, the hearing 
must be scheduled.  See 38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

The Pittsburgh RO should schedule the 
Veteran for a video conference hearing in 
accordance with applicable procedures.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2010).  

Then, this case should be returned to the Board for appropriate 
action. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


